Name: Commission Regulation (EC) No 1961/2001 of 8 October 2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|32001R1961Commission Regulation (EC) No 1961/2001 of 8 October 2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables Official Journal L 268 , 09/10/2001 P. 0008 - 0018Commission Regulation (EC) No 1961/2001of 8 October 2001laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 35(8) and (11) thereof,Whereas:(1) Various aspects of Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(3), as last amended by Regulation (EC) No 298/2000(4), should be amended in order to improve the system of export refunds on fruit and vegetables. In the interests of clarity and rationalisation, therefore, the text should be recast and Regulation (EC) No 2190/96 repealed.(2) Article 35(6) of Regulation (EC) No 2200/96 requires the presentation of an export licence for the grant of any refund.(3) Commission Regulation (EC) No 1291/2000(5) lays down common detailed rules for applying the system of import and export licences and advance-fixing certificates for agricultural products.(4) Commission Regulation (EEC) No 3846/87(6), as last amended by Regulation (EC) No 1502/2001(7), establishes an agricultural product nomenclature for export refunds.(5) Commission Regulation (EC) No 800/1999(8), as last amended by Regulation (EC) No 90/2001(9), lays down common detailed rules for applying the system of export refunds for agricultural products. These detailed rules must be supplemented by specific rules relating to fruit and vegetables.(6) Under Article 35(1) of Regulation (EC) No 2200/96, refunds are to be set with due regard to the limits resulting from agreements concluded in accordance with Article 300 of the Treaty.(7) The Commission is required to fix the refund rates and the maximum quantities eligible for refunds. Those amounts and quantities must be fixed per export-licence application period. They may be revised in the light of economic circumstances.(8) To ensure that quantities for export are precisely administered, time should be allowed for reflection before licences are issued.(9) The Member States should designate the bodies responsible for issuing licences.(10) To ensure that the arrangements are properly applied, a variety of systems should exist for granting refunds and these should include invitations to tender.(11) Licences with advance fixing of the refund should be issued subject to the lodging of a security.(12) In order to ensure that the arrangements function properly and to prevent speculation, licences should not be transferable.(13) Article 35(4) of Regulation (EC) No 2200/96 provides, inter alia, for refunds to be fixed in accordance with the economic aspect of proposed exports. To that end, provision should be made for a system whereby refunds are granted by invitation to tender. Before such licences are issued, the Commission should ask tenderers to indicate the refund rate at which they wish to export. The Commission can use this information to make an informed decision on economically viable maximum refund rates. In some cases, particularly where the rates offered are too high, the maximum rate must be fixed in accordance with the procedure laid down in Article 46 of Regulation (EC) No 2200/96. The Commission should be allowed, where necessary, to reject all tenders submitted under invitations to tender.(14) The date of issue of licences should be defined by reference to Regulation (EC) No 1291/2000.(15) In order to maintain the flexibility which is characteristic of exports of perishable products such as fruit and vegetables, certain transactions should be eligible for a refund without advance fixing provided that a licence application is submitted a posteriori.(16) In order to prevent significant overruns of indicative quantities in the case of licences without advance fixing of the refund, the Commission should be able to reject licence applications relating to an export date later than a given date.(17) The destination or group of destinations should be made compulsory.(18) The Member States should regularly forward certain information on licence applications to the Commission by electronic mail.(19) Steps should be taken to ensure that exported products on which refunds are granted meet the relevant common marketing standards and any national rules on the quality of fruit and vegetables exported to third countries. This requirement must apply without exception to all supplies for ships and aircraft treated as exports from the Community. Accordingly, the derogations provided for in the second subparagraph of Article 6(5) of Regulation (EC) No 2190/96 should not be incorporated in this Regulation.(20) The exported quantity conferring entitlement to a refund may not exceed the quantity for which the licence has been issued.(21) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Arrangements for the grant of refunds1. Export refunds as referred to in Article 35 of Regulation (EC) No 2200/96 shall be granted on the basis of export licences which may be issued under four systems:(a) the standard system with advance fixing of the refund, hereinafter called "system A1";(b) the special system with advance fixing of the refund, hereinafter called "system A2";(c) invitations to tender with advance fixing of the refund, hereinafter called "system A3";(d) the system without advance fixing of the refund, hereinafter called "system B".Licences shall not be transferable.2. The rates of refund for systems A1 and A2 shall be set by the Commission in accordance with the procedure laid down in Article 46 of Regulation (EC) No 2200/96, as shall the quantities for which licences may be issued and the terms of validity of those licences. However, the rates and quantities set in the case of system A2 shall be purely indicative.The rates and quantities shall be set for each licence application period.3. For system A3 the Commission shall take decisions on issuing invitations to tender in accordance with the procedure laid down in Article 46 of Regulation (EC) No 2200/96 and on the indicative rates and the indicative quantities for which licences may be issued, the deadlines for submission of tenders and the terms of validity of the licences.4. In the case of system B, the Commission shall fix the indicative quantities and refund rates in accordance with the procedure laid down in Article 46 of Regulation (EC) No 2200/96.The rates and quantities shall be set for each export period.5. The rates referred to in paragraphs 2 and 4, the quantities referred to in paragraphs 2, 3 and 4 and the terms of validity of licences referred to in paragraphs 2 and 3 may, in exceptional circumstances, be adjusted by the Commission in the light of Community production and the prospects for exports.Article 2Special provisions for system A11. Exporters shall apply to the competent bodies in the Member States for a licence under system A1 in order to obtain a refund at the rate applicable on the date of the licence application.2. The Member States shall inform the Commission, in accordance with Article 7(3), of the quantities for which licence applications have been submitted, broken down by application submission day, excluding any quantities covered by applications rejected under Article 5(4).3. The Commission shall check, for each application submission day in turn, whether the total quantities applied for in each product category exceed the quantity referred to in Article 1(2):- less the quantities for which A1 licences have been issued or are in the process of being issued during the current issuing period,- plus any quantities covered by applications withdrawn under paragraph 5,- plus any quantities for which licences have been issued but not used,- plus any quantities not used within the tolerance provided for in Article 8(5) of Regulation (EC) No 1291/2000.If they do, the Commission shall either determine for what percentage of the quantities licences may be issued or reject the applications.4. Export licences shall be issued on the fifth working day following the day on which the application is submitted, provided that neither of the measures referred to in the second subparagraph of paragraph 3 has been taken in the meantime.5. Where a percentage is set under the second subparagraph of paragraph 3, applications may be withdrawn within 10 working days of the date of publication of that percentage. Where applications are withdrawn, the security shall be released. The security shall also be released where applications are rejected.Where a licence is issued before the application is withdrawn, that licence shall be returned for cancellation to the competent agency referred to in Article 7(1) at the same time as notification is given that the application concerned is withdrawn.Article 3Special provisions for system A21. Exporters shall apply to the competent bodies in the Member States for a licence under system A2 during the application periods referred to in Article 1(2) with a view to obtaining a definitive refund rate and a specific quantity of products, valid on the actual date of application.For the purposes of this Regulation, "actual date of application" means the date on which the applications referred to in the first subparagraph are deemed to have been submitted.2. Box 20 of licence applications shall contain at least one of the following entries, with the minimum rate of refund sought by the applicant in order to be able to export expressed by a whole number of euro per tonne net weight:- Solicitud condicionada a la fijaciÃ ³n, por parte de la ComisiÃ ³n, de un tipo de restituciÃ ³n superior o igual a ... [tipo mÃ ­nimo solicitado por el solicitante del certificado] EUR/tonelada neta, en la fecha efectiva de la solicitud- AnsÃ ¸gning betinget af, at Kommissionen fastsÃ ¦tter en restitutionssats pÃ ¥ mindst ... (den minimumssats, licensansÃ ¸geren ansÃ ¸ger om) EUR/t netto pÃ ¥ den faktiske ansÃ ¸gningsdato- Antrag vorbehaltlich eines von der Kommission am tatsÃ ¤chlichen Tag der Antragstellung festgesetzten Erstattungssatzes von mindestens ... EUR/t Eigengewicht (vom Antragsteller beantragter Satz)- Ã Ã ¯Ã Ã ·Ã Ã · Ã ¼Ã µ Ã Ã ·Ã ½ Ã µÃÃ ¹Ã Ã Ã »Ã ±Ã ¾Ã · Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ±ÃÃ  Ã Ã ·Ã ½ Ã ÃÃ ¹Ã Ã Ã ¿ÃÃ ® Ã Ã Ã ¿Ã Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã ±Ã ½Ã Ã Ã µÃ Ã ¿Ã Ã ® Ã ¯Ã Ã ¿Ã ÃÃ Ã ¿Ã  ... (Ã µÃ »Ã ¬Ã Ã ¹Ã Ã Ã ¿ Ã Ã Ã ¿Ã  ÃÃ ¿Ã Ã ¶Ã ·Ã Ã ¬ Ã ¿ Ã ÃÃ ¿Ã ²Ã ¬Ã »Ã »Ã Ã ½ Ã ±Ã ¯Ã Ã ·Ã Ã · ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã ) Ã µÃ Ã Ã /Ã Ã Ã ½Ã ¿ Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¹Ã ºÃ ® Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã Ã ·Ã  Ã ±Ã ¯Ã Ã ·Ã Ã ·Ã - Application subject to the fixing by the Commission of a refund rate of not less than EUR ... /t net (minimum rate sought by the applicant) on the actual date of application- Demande sous rÃ ©serve de la fixation par la Commission d'un taux de restitution supÃ ©rieur ou Ã ©gal Ã ... (taux minimal demandÃ © par le demandeur de certificat) EUR/t net Ã la date effective de la demande- Domanda condizionata alla fissazione, da parte della Commissione, di un tasso di restituzione superiore o pari a ... (tasso minimo chiesto dal richiedente del titolo) EUR/t netta alla data effettiva della domanda- Aanvraag onder voorbehoud dat de Commissie op de daadwerkelijke aanvraagdatum een restitutie vaststelt die niet lager is dan ... EUR/ton netto (door de certificaataanvrager gevraagde minimumrestitutie)- Pedido sob reserva da fixaÃ §Ã £o pela ComissÃ £o de uma taxa de restituiÃ §Ã £o superior ou igual a ... (taxa mÃ ­nima pedida pelo requerente de certificado) EUR/tonelada lÃ ­quida na data efectiva do pedido- Hakemus, joka edellyttÃ ¤Ã ¤, ettÃ ¤ komissio vahvistaa tukimÃ ¤Ã ¤rÃ ¤n, joka on vÃ ¤hintÃ ¤Ã ¤n ... euroa/nettotonni (todistuksen hakijan pyytÃ ¤mÃ ¤ vÃ ¤himmÃ ¤ismÃ ¤Ã ¤rÃ ¤) tosiasiallisena hakupÃ ¤ivÃ ¤nÃ ¤- AnsÃ ¶kan med fÃ ¶rbehÃ ¥ll fÃ ¶r att kommissionen faststÃ ¤ller ett bidragsbelopp pÃ ¥ minst ... (minimibidragssats som den licenssÃ ¶kande begÃ ¤rt) euro/ton nettovikt vid det faktiska datumet fÃ ¶r ansÃ ¶kan.Licence applicants may not apply for a minimum rate higher than the indicative rate plus 50 %.3. Not later than 12.00 (Brussels time) on the second working day following the licence application period, Member States shall inform the Commission, in accordance with Article 7(3), of the quantities covered by licence applications, excluding those covered by applications rejected under Article 5(4).4. At the end of each licence application period, the Commission shall fix:- the actual date of application as referred to in paragraph 1,- the definitive refund rates applicable on that date,- the percentages for the issue of licences deemed to have been applied for on the actual date of application,or shall reject the applications where necessary.5. Applications as referred to in paragraph 2 that seek a rate higher than the corresponding definitive rate fixed by the Commission shall be considered void.6. Export licences shall be issued by the Member States on the third working day after the actual date of application.7. The security shall be released in the case of applications considered void under paragraph 5 or rejected under paragraph 4.Article 4Special provisions for system A3 (invitations to tender)1. Interested exporters shall respond to invitations to tender by submitting a written tender to the competent body of a Member State against a receipt with a view to obtaining a system A3 licence as referred to in Article 1(3).2. Tenders shall be submitted using the specimen application form referred to in section 2 of Regulation (EC) No 1291/2000, duly completed and showing the following in box 20:- the number of the regulation opening the invitation to tender,- the rate of the export refund, expressed in a whole number of euro per tonne net weight.Tenders shall be valid only if they are submitted no later than 12.00 (Brussels time) on the last day of the period fixed for the submission of tenders; where that day is a holiday in a Member State for the body responsible for receiving the tenders, the deadline shall be 12.00 on the last preceding working day.3. Tenders shall be opened by the competent body of the Member State concerned in the absence of members of the public. The persons present at the opening shall be under an obligation not to disclose any particulars relating thereto. Admissible tenders shall be forwarded to the Commission without the tenderers being mentioned by name in accordance with Article 7(3) no later than 12.00 (Brussels time) on the first working day following the final date for submission of tenders.4. The Commission shall fix the maximum rate of the export refund for each category of products to be exported and each destination or group of destinations in the light of the tenders submitted and the foreseeable situation on the market in the products concerned. Awards shall be made to tenderers whose tenders quote a rate of refund equal to or less than the maximum export-refund rate, for the quantity and rate quoted in the tender. However, where tenders quote exactly the maximum rate of the refund, the Commission may fix a percentage to reduce the quantity awarded. The Commission may also reject all tenders by fixing a zero maximum rate.Where the maximum rate necessary to award licences for the indicative quantity up to the quantities tendered for exceeds the indicative rate by more than 50 % and in exceptional situations, the maximum rate shall be fixed by the Commission in accordance with the procedure laid down in Article 46 of Regulation (EC) No 2200/96.5. No later than the third working day following publication of the maximum rate of the refund, the competent body shall issue successful tenderers with export licences for the quantity awarded, mentioning the refund indicated in the tender in box 22 of the licence, in accordance with Article 5(7). Securities lodged by tenderers whose tenders quote a rate higher than the maximum rate of the export refund shall be released.Article 5Provisions common to systems A1, A2 and A31. Article 18(3) of Regulation (EC) No 800/1999 shall apply to Al, A2 and A3 licences as referred to in Article 1(1)(a), (b) and (c). The destinations or groups of destinations shall be entered in box 7 of licence applications and licences.2. Box 22 of licences shall show at least one of the following entries:- RestituciÃ ³n vÃ ¡lida para ... toneladas netas [cantidad para la que se haya expedido el certificado], como mÃ ¡ximo- Restitutionen gÃ ¦lder for hÃ ¸jst ... ton(s) netto (den mÃ ¦ngde, licensen er udstedt for)- Erstattung gÃ ¼ltig fÃ ¼r hÃ ¶chstens ... Tonnen Eigengewicht (Menge, fÃ ¼r die die Lizenz erteilt wurde)- Ã ÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® ÃÃ ¿Ã Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ³Ã ¹Ã ± ... (ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã ± Ã µÃ ºÃ ´Ã ¯Ã ´Ã µÃ Ã ±Ã ¹ Ã Ã ¿ ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ) Ã ºÃ ±Ã ' Ã ±Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿- Refund valid for not more than ... tonnes net (quantity for which licence issued)- Restitution valable pour ... (quantitÃ © pour laquelle le certificat est dÃ ©livrÃ ©) au maximum ... tonnes net- Restituzione valida al massimo per ... (quantitativo per il quale Ã ¨ rilasciato il titolo) t nette- Restitutie geldig voor ten hoogste ... (hoeveelheid waarvoor het certificaat wordt afgegeven) ton netto- RestituiÃ §Ã £o vÃ ¡lida para ... (quantidade em relaÃ §Ã £o Ã qual Ã © emitido o certificado) toneladas lÃ ­quidas, no mÃ ¡ximo- Tukea myÃ ¶nnetÃ ¤Ã ¤n enintÃ ¤Ã ¤n ... nettotonnin mÃ ¤Ã ¤rÃ ¤lle (mÃ ¤Ã ¤rÃ ¤, jolle todistus on myÃ ¶nnetty)- Bidrag som gÃ ¤ller fÃ ¶r hÃ ¶gs ... ton nettovikt (kvantitet fÃ ¶r vilken licensen Ã ¤r utfÃ ¤rdad).3. Licence applications shall be accompanied by a security of EUR 20/tonne net or the refund rate, whichever is the lesser. For the purposes of this provision, the refund rate to be taken into consideration shall be the indicative refund rate for the A2 system and the rate quoted in the tender for the A3 system.4. For each period in which applications are submitted and for each type of licence, the total quantity of a product for which licence applications are submitted by an exporter for a product category within the meaning of the third subparagraph of Article 7(2) and a destination or group of destinations may not exceed half that set for that product category and destination or group of destinations during the application period concerned.Where that quantity is increased during an application period, the quantity for which further applications are submitted may not be greater than half the increase.Member States shall automatically reject all applications not complying with the first and second subparagraphs.5. The Member States shall inform the Commission, in accordance with Article 7(3), of:- any quantities for which licence applications have been withdrawn,- any quantities for which licences have been issued but not used and any quantities not used within the tolerance provided for in Article 8(5) of Regulation (EC) No 1291/2000,- the date of application for the licences and the licence issuing system referred to in Article 1(1), corresponding to the quantities referred to in the first and second indents.However, quantities withdrawn or not used relating to licences issued during a previous export period (this period running from 1 July to 30 June the following year) shall not be notified.6. Licences shall be valid from their date of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000.However, in the case of export licences for apples valid for one or more of the destinations indicated in Annex I, the term of validity shall commence on:- 15 July of the current year for licences issued between the date corresponding to 15 July less the term of validity and 14 July,- the day of issue for licences issued from 15 July to the end of February of the following year.The term of validity shall expire at the end of February for licences issued between the date corresponding to 1 March less the term of validity and the end of February.Where the date on which the term of validity begins is not the same as the date of issue within the meaning of the first subparagraph, it shall be indicated as follows in box 22 of the licence:- Certificado vÃ ¡lido a partir del ... [fecha de comienzo del perÃ ­odo de validez]- Licensen er gyldig fra ... (gyldighedsperiodens begyndelse)- Lizenz gÃ ¼ltig ab ... (Beginn der GÃ ¼ltigkeitsdauer)- Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ¹Ã Ã Ã Ã ¿Ã ½ Ã ±ÃÃ  ... (Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã ­Ã ½Ã ±Ã Ã ¾Ã ·Ã  Ã ¹Ã Ã Ã Ã ¿Ã )- Licence valid from ... (date of commencement of validity)- Certificat valable Ã partir du ... (date de dÃ ©but de validitÃ ©)- Titolo valido dal ... (data di decorrenza della validitÃ )- Certificaat geldig vanaf ... (datum van begin van de geldigheidsduur)- Certificado vÃ ¡lido a partir de ... (data de inÃ ­cio da validade)- Todistus voimassa ... (voimassaolon alkamispÃ ¤ivÃ ¤) alkaen- Licens giltig frÃ ¥n ... (datum fÃ ¶r giltighetstidens bÃ ¶rjan).The licences referred to in the second subparagraph shall not be issued during the period 1 March to the date corresponding to 15 July less the period of validity. The destination given on licences valid during part of the period 1 March to 14 July for the export of apples to other destinations may not be changed to one of the destinations listed in Annex I.7. The refund rate applicable shall be indicated as follows in box 22 of the licence:- Certificado con fijaciÃ ³n anticipada de la restituciÃ ³n a un tipo de ... EUR/t neta- Licens med forudfastsÃ ¦ttelse af restitutionen til ... EUR/ton netto- Lizenz mit Vorausfestsetzung der Erstattung zum Satz von ... EUR/t Eigengewicht- Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ¼Ã µ ÃÃ Ã ¿Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã  Ã Ã ·Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã Ã µ ... Ã µÃ Ã Ã /Ã Ã Ã ½Ã ¿ Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã - Licence with refund fixed in advance at EUR .../tonne net- Certificat avec fixation Ã l'avance de la restitution au taux de ... EUR/t net- Titolo con fissazione anticipata della restituzione al tasso di ... EUR/t netta- Certificaat met vaststelling vooraf van de restitutie op ... EUR/ton netto- Certificado com prefixaÃ §Ã £o da restituiÃ §Ã £o Ã taxa de ... EUR/t lÃ ­quida- Todistus, jossa vientitueksi on vahvistettu ennakolta ... euroa/nettotonni- Licens med fÃ ¶rutfaststÃ ¤llelse av bidraget pÃ ¥ ett belopp av ... euro/ton nettovikt.8. Additional quantities exported within the tolerance referred to in Article 8(4) of Regulation (EC) No 1921/2000 shall not confer entitlement to the refund.Article 6Special provisions for system B1. Notwithstanding Article 4 of Regulation (EC) No 800/1999, exporters may apply to the competent bodies of the Member States for a licence under system B as referred to in Article 1(4) no later than the second working day following the date of acceptance of the export declaration for the products with a view to obtaining a refund at the valid rate for the export period in question.Licence applications shall be deemed to have been submitted on the date of acceptance of the export declaration for the products.However, applications for licences to export apples to one or more of the destinations indicated in Annex I shall be accepted only during the period 15 July to the end of February the following year.2. Licence applications must be accompanied by a copy of the export declaration for the products. The declaration must contain at least one of the following entries:- ExportaciÃ ³n para la que se presentarÃ ¡ una solicitud a posteriori de certificado de exportaciÃ ³n sin fÃ ¬jaciÃ ³n anticipada de la restituciÃ ³n (sistema B)- UdfÃ ¸rsel, for hvilken der efterfÃ ¸lgende ansÃ ¸ges om eksportlicens uden forudfastsÃ ¦ttelse af restitutionen (system B)- Ausfuhr, fÃ ¼r die nachtrÃ ¤glich eine Ausfuhrlizenz ohne Vorausfestsetzung der Erstattung beantragt wird (System B)- Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ¿ÃÃ ¿Ã ¯Ã ± Ã ¸Ã ± Ã ÃÃ ¿Ã ²Ã »Ã ·Ã ¸Ã µÃ ¯ Ã ±Ã ¯Ã Ã ·Ã Ã · Ã µÃ º Ã Ã Ã ½ Ã Ã Ã Ã ­Ã Ã Ã ½ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã ­Ã ºÃ ´Ã ¿Ã Ã · ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã Ã ¯Ã  ÃÃ Ã ¿Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã  Ã Ã ·Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  (Ã Ã Ã Ã Ã ·Ã ¼Ã ± Ã )- Export to be the subject of an a posteriori application for an export licence without advance fixing of the refund (system B)- Exportation qui fera l'objet d'une demande a posteriori de certificat d'exportation sans fixation Ã l'avance de la restitution (systÃ ¨me B)- Esportazione che sarÃ oggetto di una domanda a posteriori di titolo di esportazione senza fissazione anticipata della restituzione (sistema B)- Uitvoer waarvoor achteraf een uitvoercertificaat zonder vaststelling vooraf van de restitutie (B-stelsel) zal worden aangevraagd- ExportaÃ §Ã £o que serÃ ¡ objecto de um pedido a posteriori de certificado de exportaÃ §Ã £o sem prefixaÃ §Ã £o da restituiÃ §Ã £o (sistema B)- VientiÃ ¤, josta jÃ ¤tetÃ ¤Ã ¤n jÃ ¤lkikÃ ¤teen vientitodistus, johon ei sisÃ ¤lly tuen ennakkovahvistusta, koskeva hakemus (B-menettely)- Export som krÃ ¤ver en ansÃ ¶kan i efterhand om exportlicens utan fÃ ¶rutfaststÃ ¤llelse av bidraget (system B).3. Article 18(3) of Regulation (EC) No 800/1999 shall apply to B licences. The destinations or groups of destinations shall be indicated in box 7 of licence applications and licences.4. Box 20 of licence applications and licences shall show at least one of the following entries:- Solicitud de certificado de exportaciÃ ³n sin fijaciÃ ³n anticipada de la restituciÃ ³n con arreglo al artÃ ­culo 6 del Reglamento (CE) n ° .../2001- AnsÃ ¸gning om eksportlicens uden forudfastsÃ ¦ttelse af restitutionen, jf. artikel 6 i forordning (EF) nr. .../2001- Antrag auf Erteilung einer Ausfuhrlizenz ohne Vorausfestsetzung der Erstattung gemÃ ¤Ã  Artikel 6 der Verordnung (EG) Nr. .../2001- Ã Ã ¯Ã Ã ·Ã Ã · Ã ³Ã ¹Ã ± Ã ­Ã ºÃ ´Ã ¿Ã Ã · ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã Ã ¯Ã  ÃÃ Ã ¿Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã  Ã Ã ·Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 6 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. .../2001- Application for export licence without advance fixing of the refund in accordance with Article 6 of Regulation (EC) No .../2001- Demande de certificat d'exportation sans fixation Ã l'avance de la restitution conformÃ ©ment Ã l'article 6 du rÃ ¨glement (CE) n ° .../2001- Domanda di titolo di esportazione senza fissazione anticipata della restituzione, ai sensi dell'articolo 6 del regolamento (CE) n. .../2001- Aanvraag om een uitvoercertificaat zonder vaststelling vooraf van de restitutie overeenkomstig artikel 6 van Verordening (EG) nr. .../2001- Pedido de certificado de exportaÃ §Ã £o sem prefixaÃ §Ã £o da restituiÃ §Ã £o, nos termos do artigo 6.o do Regulamento (CE) n.o .../2001- Asetuksen (EY) N:o .../2001 6 artiklan mukainen vientitodistushakemus ilman tuen ennakkovahvistusta- AnsÃ ¶kan om exportlicens utan fÃ ¶rutfaststÃ ¤llelse av bidraget enligt artikel 6 i fÃ ¶rordning (EG) nr .../2001.5. The Member States shall inform the Commission, in accordance with Article 7(3), of:- the quantities covered by licence applications, broken down by date of submission within the meaning of the second subparagraph of paragraph 1,- any quantities for which licence applications have been withdrawn during the current export period,- any quantities not used during the current export period.This information shall not include quantities for which licence applications are rejected under paragraph 6.6. If the quantities of a product applied for in respect of a destination or group of destinations exceed or threaten to exceed the indicative quantity set for the current export period, the Commission may set a date from which licence applications will be rejected if the relevant export declaration has been accepted after that date during the current export period.7. After each export period, the Commission shall check, on the basis of the information available to it, for each product and each destination or group of destinations, whether the quantities applied for exceed the indicative quantities set, and shall fix the definitive refund rates. If they do exceed the indicative quantities, the Commission may reduce the rate of refund for those transactions.Furthermore, in order to comply with the annual limits arising under agreements concluded in accordance with Article 300 of the Treaty, the Commission may determine for what percentage of the quantities applied for licences may be issued.8. Export licences shall be issued on the 14th working day after the end of the export period for that period. Box 22 of licences shall contain at least one of the following entries, along with the refund rate fixed in accordance with the first subparagraph of paragraph 7, and the quantity, reduced if necessary by the percentage referred to in the second subparagraph of paragraph 7:- Certificado de exportaciÃ ³n sin fijaciÃ ³n anticipada de la restituciÃ ³n por una cantidad de ... kilogramos de los productos que se indican en la casilla 16, a un tipo de ... EUR/tonelada neta- Eksportlicens uden forudfastsÃ ¦ttelse af restitutionen for en mÃ ¦ngde pÃ ¥ ... kg produkter, anfÃ ¸rt i rubrik 16, til en sats pÃ ¥ ... EUR/ton netto- Ausfuhrlizenz ohne Vorausfestsetzung der Erstattung fÃ ¼r eine Menge von ... kg der in Feld 16 genannten Erzeugnisse zum Satz von ... EUR/t Eigengewicht- Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã Ã ¯Ã  ÃÃ Ã ¿Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã  Ã Ã ·Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã ³Ã ¹Ã ± ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± ... Ã Ã ¹Ã »Ã ¹Ã ¿Ã ³Ã Ã ¬Ã ¼Ã ¼Ã Ã ½ Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã · Ã ¸Ã ­Ã Ã · 16, Ã Ã Ã ¿Ã Ã  ... Ã µÃ Ã Ã /Ã Ã Ã ½Ã ¿ Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã - Export licence without advance fixing of the refund for ... kilograms of products as listed in box 16, at a rate of EUR .../tonne net- Certificat d'exportation sans fixation Ã l'avance de la restitution pour une quantitÃ © de ... kilogrammes de produits figurant Ã la case 16, au taux de ... EUR/t net- Titolo di esportazione senza fissazione anticipata della restituzione per un quantitativo di ... kg dei prodotti indicati nella casella 16, al tasso di ... EUR/t netta- Uitvoercertificaat zonder vaststelling vooraf van de restitutie voor een hoeveelheid van ... kg van de in vak 16 genoemde producten, met eenheidsbedrag van de restitutie ... EUR/ton netto- Certificado de exportaÃ §Ã £o sem prefixaÃ §Ã £o da restituiÃ §Ã £o para uma quantidade de ... quilogramas de produtos indicados na casa 16, Ã taxa de ... EUR/tonelada lÃ ­quida- Vientitodistus, joka ei sisÃ ¤llÃ ¤ vientituen ennakkovahvistusta, ... kilogramman mÃ ¤Ã ¤rÃ ¤lle kohdassa 16 mainittuja tuotteita, tuen mÃ ¤Ã ¤rÃ ¤ ... euroa/nettotonni- Exportlicens utan fÃ ¶rutfaststÃ ¤llelse av bidraget fÃ ¶r en kvantitet av ... kilo av de produkter som anges i fÃ ¤lt 16, till ett belopp av ... euro/ton nettovikt.However, if the refund rate or percentage as referred to in paragraph 7 is zero, the applications shall be rejected.9. Article 24 of Regulation (EC) No 1291/2000 shall not apply to licences as referred to in this Article.These licences shall be submitted direct to the body responsible for payment of the export refund, which shall enter the quantity and stamp the licence.Article 7General provisions1. The Member States shall designate the body or bodies responsible for issuing export licences and shall inform the Commission thereof.2. Box 16 of licence applications and licences shall show the code of the agricultural product nomenclature for export refunds given in Regulation (EEC) No 3846/87.However, more than one code may appear at the same time in a licence application and a licence provided the codes are those of products in the same category and the refund rate applicable is the same."Product category", within the meaning of the second paragraph of Article 14 of Regulation (EC) No 1291/2000, means the following classes of products:- tomatoes covered by CN code 0702 00 00,- shelled almonds covered by CN codes 0802 12 10 and 0802 12 90,- hazelnuts (Corylus ssp.) covered by CN codes 0802 21 00 and 0802 22 00,- walnuts in shell covered by CN code 0802 31 00,- oranges covered by CN codes 0805 10 10 to 0805 10 80,- clementines covered by CN code 0805 20 10,- monreales and satsumas covered by CN code 0805 20 30,- mandarins and wilkings covered by CN code 0805 20 50,- tangerines covered by CN code 0805 20 70,- other similar citrus hybrids covered by CN code 0805 20 90,- lemons (Citrus limon, Citrus limonum) covered by CN code 0805 30 10,- limes (Citrus aurantifolia) covered by CN code 0805 30 90,- table grapes covered by CN code 0806 10 10,- apples covered by CN codes 0808 10 10 to 0808 10 90,- peaches, including nectarines, covered by CN codes 0809 30 10 and 0809 30 90.3. (a) Notifications as referred to in Article 2(2), Article 3(3), Article 4(3), Article 5(5) and Article 6(5) shall:- be broken down by product category within the meaning of the third subparagraph of paragraph 2 and, where necessary, by destination or group of destinations,- contain, where applicable, the words: "GATT food aid" where they relate to a refund granted on food aid as provided for in Article 10(4) of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations,- indicate "zero" where no quantities have been applied for, have been withdrawn or have not been used,- be sent to the Commission by electronic mail on the forms supplied by the Commission to the Member States for that purpose.(b) Notifications as referred to in Article 2(2), Article 5(5) and Article 6(5) shall be made no later than 12.00 (Brussels time) on Mondays and Thursdays each week for applications received by the Member States between the day of the previous notification and the day preceding the current one, and for information on quantities withdrawn and not used received by the Member States during that period. If the Monday or Thursday is a Commission holiday, the Commission may temporarily change the notification days.(c) Where the day fixed for notification as referred to in point (b) is a national holiday, the Member State concerned shall make the notification no later than 15.00 (Brussels time) on the working day preceding that national holiday.4. In addition to the requirements laid down in Regulation (EC) No 800/1999, the refund shall be paid subject to the presentation of:- an inspection certificate as provided for in Article 5(2) of Commission Regulation (EC) No 1148/2001(10) in the case of products for which a common marketing standard has been set,- a document issued by the inspection authorities in the Member States certifying that the products met the national requirements at the time of inspection in the case of products for which a common marketing standard has not been set, but where national requirements regarding the quality of fruit and vegetables exported to third countries apply.Article 8RepealRegulation (EC) No 2190/96 is hereby repealed.However, it shall continue to apply to export operations covered by licence applications submitted before 9 November 2001 under systems A1 and A2 and before 16 November 2001 under system B.References to the repealed Regulation shall be construed as references to this Regulation and shall be read in conjunction with the correlation table in Annex II.Article 9Entry into forceThis Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to export operations covered by licence applications submitted from 9 November 2001 under systems A1, A2 and A3 and from 16 November 2001 under system B.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 292, 15.11.1996, p. 12.(4) OJ L 34, 9.2.2000, p. 16.(5) OJ L 152, 24.6.2000, p. 1.(6) OJ L 366, 24.12.1987, p. 1.(7) OJ L 199, 24.7.2001, p. 13.(8) OJ L 102, 17.4.1999, p. 11.(9) OJ L 14, 18.1.2001, p. 22.(10) OJ L 156, 13.6.2001, p. 9.ANNEX IDestinations referred to in Article 5(6) and Article 6(1)Hong Kong SARSingaporeMalaysiaSri LankaIndonesiaThailandTaiwanPapua New GuineaLaosCambodiaVietnamJapanUruguayParaguayArgentinaMexicoCosta RicaANNEX ÃÃCorrelation table>TABLE>